

 [logo1.jpg]

 
 

  July 9, 2008

 
 
 
Mr. L. Scott Wilshire
213 Park Entrance Drive
Pittsburgh, PA 15228
 

Re:
Change of Control Amendment

 
Dear Scott:
 
Pursuant to a resolution by the HydroGen Corporation Board of Directors adopted
on December 8, 2007, this letter (“Change of Control Amendment”) amends the
agreement between you and HydroGen, L.L.C. (the “Company”) described in the
letter to you from Leo Blomen dated January 27, 2005, as amended (the “Letter
Agreement”), as follows:
 
(a)  If within six (6) months prior to (provided that there is evidence of
discussions of a potential change of control within this six month period of
time) or within one (1) year following a Change of Control, your employment
under the Letter Agreement is terminated without Cause, the Letter Agreement is
not renewed or you receive written notice that the Letter Agreement will not be
renewed: (i) HydroGen, LLC (the “Company”) shall, in addition to any payments of
salary or lump sum salary due under your Letter Agreement in connection with
your cessation of employment, provide you with a lump sum payment equal to the
amount of your then current annual base pay; (ii) the Company shall, in lieu of
any bonus due under your Letter Agreement in connection with your cessation of
employment, pay you an amount representing the annual bonus for the year of
termination based on full achievement of all personal targets, plus the actual
achievement of Company targets, as well as pay any prior year's bonus that is
earned and unpaid as of the date of termination; and (iii) notwithstanding any
provision in any applicable stock incentive plan document or award agreement,
each stock option, restricted stock or other equity or equity-based award
granted by the Company or HydroGen Corporation (the “Corporation”), to the
extent such award is outstanding and unvested as of the date of such Change in
Control, shall automatically become fully vested as of such Change of Control
and shall become exercisable by you in accordance with the terms of the
agreement or agreements under which such options were granted.
 
 [logo3.jpg]

--------------------------------------------------------------------------------

L. Scott Wilshire
July 9, 2008
Page 2
 [logo2.jpg]


(b)  A “Change of Control” shall mean the occurrence of any of the following
events:
 
(i)  any reorganization, consolidation or merger of the Company or other similar
transaction that results in at least 50% of the combined voting power of the
outstanding securities of the continuing, surviving or other entity not directly
or indirectly owned by holders of at least 50% of the combined voting power of
the Company’s securities outstanding immediately prior to such reorganization,
consolidation, merger or other similar transaction; provided, however, that for
purposes of this subsection (i) a Change of Control shall not be deemed to have
occurred if such Change of Control results from a transaction solely among the
Corporation, Company, or any other wholly-owned subsidiary of the Corporation;
 
(ii)  any reorganization, consolidation or merger of the Corporation or other
similar transaction that results in at least 50% of the combined voting power of
the outstanding securities of the continuing, surviving or other entity is not
directly or indirectly owned by holders of at least 50% of the combined voting
power of the Corporation’s securities outstanding immediately prior to such
reorganization, consolidation, merger or other similar transaction;
 
(iii)  any sale, lease, exchange or transfer (in one transaction or in a series
of related transactions) of all or substantially all of the assets of the
Company;
 
(iv)  approval by the member or members of the Company of any plan or proposal
for the liquidation or dissolution of the Company, unless such plan or proposal
is abandoned within 60 days following such approval;
 
(v)  any “Person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934 (the “Exchange Act”) shall become the beneficial
owner (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
securities of the Corporation representing more than 50% of the combined voting
power of the Corporation’s then outstanding securities having the right to vote
in the election of directors; or
 
(vi)  any “Person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act), other than the Corporation, shall become the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities.
 
(c)  For purposes of determining whether a termination is for Cause in the event
of a Change of Control, the definition of this term in the Letter Agreement
shall apply.
 
(d)  If, at the time the Change of Control occurs, Section 280G(b) of the
Internal Revenue Code of 1986, as amended (the “Code”) is applicable to you,
notwithstanding any other provision of this Change of Control Amendment, if the
aggregate present value of the “parachute payments” to you, determined under
Section 280G(b) is at least three times the “base amount” determined under such
Section 280G, then the compensation otherwise payable under this Change of
Control Amendment (and any other amount payable hereunder or any other
agreement, plan, program, policy or obligation of the Company, Corporation or
any other affiliate thereof) shall be reduced so that the aggregate present
value of the parachute payments to you determined under Section 280G, does not
exceed 2.99 times the base amount. In no event, however, shall any benefit
provided hereunder be reduced to the extent such benefit is specifically
excluded by Section 280G(b) of the Code as a “parachute payment” or as an
“excess parachute payment.” Any decisions regarding the requirement or
implementation of such reductions shall be made by the tax counsel and
accounting firm retained by the Company at the time this Change of Control
Amendment is entered into.
 

--------------------------------------------------------------------------------

L. Scott Wilshire
July 9, 2008
Page 3
 [logo2.jpg]

 
(e)  As previously agreed between you and Leo Blomen, as Chief Executive Officer
of the Company, acting on behalf of the Company, the Letter Agreement shall be
amended as follows: 
 
If your employment is terminated for any other reason than Cause, in lieu of
(and not in addition to) any severance payments stated in the Letter Agreement,
you will be entitled to receive severance payments on a bi-weekly basis in an
aggregate amount equal to your then current annual base salary. 
 
* * *
 
If you agree to the terms of this Change of Control Amendment, please sign and
date this letter and return it to me.
 
Yours very truly,
 


/s/ John J. Freeh                                   
John J. Freeh
Chief Executive Officer
HydroGen, L.L.C.


Agreed and Accepted, This 9th day of July 2008
 
 

/s/ Scott Wilshire  

Executive
 

--------------------------------------------------------------------------------

